DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 7, drawn to a method, comprising: operating a plurality of pins of a memory device in accordance with a first interface protocol in a first mode, wherein operating in the first mode includes: decoding a first command received from a host via the plurality of pins according to the first interface protocol; and interpreting binary values of signaling received via the plurality of pins according to the first interface protocol; operating the plurality of pins of the memory device in accordance with a second interface protocol in a second mode, wherein operating in the second mode includes: decoding a second command received from the host via the plurality of pins according to the second interface protocol; and interpreting binary values of signaling received via the plurality of pins of the interface according to the second interface protocol, classified in G11C7/1045.

II. Claims 8 – 14, drawn to a memory apparatus, comprising: an interface comprising a plurality of pins; a first decoder coupled to the interface, wherein the first decoder is configured to interpret binary values of signaling received via the plurality of pins in accordance with a first interface protocol; a second decoder coupled to the interface, wherein the second decoder is mode register coupled to the interface, wherein the mode register is configured to: receive a set command via the interface; and cause subsequently received commands received via the plurality of pins to be decoded by either the first decoder or the second decoder based on the set command, classified in G11C7/1039.

III. Claims 14 – 20, drawn to a computing apparatus, comprising: a memory device; a processing resource coupled to the memory device and configured to: provide a first command to the memory device wherein the first command is compliant with a first standardized interface protocol of the memory device;Client No. 2018-1442.00/US23 BC&H Docket No. 1014.0110001provide a second command to the memory device to set a mode register of the memory device; provide a third command to the memory device wherein the third command is not compliant with the first interface protocol of the memory device; and provide a fourth command to the memory device to reset the mode register, classified in G06F9/30189.

The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombinations I, II, and III each has separate utility such as those underlined above.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was made to (and voice message left for) Mr. Pedro E. Puga (reg. no. 73,479) on 25 January 26, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/             Primary Examiner, Art Unit 2827                                                                                                                                                                                           January 26, 2022